Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements on Form F-3 (File No. 333-151564 and File No. 333-151664), as amended, of Excel Maritime Carriers Ltd. and in the related Prospectuses of our reports dated April 24, 2009, with respect to the consolidated financial statements and the effectiveness of internal control over financial reporting of Excel Maritime Carriers Ltd. included in this Annual Report (Form 20-F) for the year ended December 31, 2008. /s/ Ernst & Young (Hellas) Certified Auditors Accountants S.A. April 27, 2009 Athens, Greece
